The Honorable Albert "Tom" Collier Representative, District 35 2713 Ivy Drive Newport, Arkansas 72112
Dear Representative Collier:
This is in response to your request for an official opinion on whether members of municipal airport commissions are immune from civil liability in connection with the operation of the municipal airports under their jurisdiction.
Dispositive of your inquiry is Act 970 of 1987.  This Act extends to Commission members the immunity from tort liability previously provided only to political subdivisions under Ark. Stat. Ann. 12-2901 (Repl. 1979).  Act 970 of 1987 is a reaffirmation by the Arkansas General Assembly of its intent that the doctrine of sovereign immunity is still viable in Arkansas and not eroding as the case may be in other jurisdictions.
Specifically, Section 2, of Act 970 of 1987 provides as follows:
   Except as otherwise provided by this Act, no member of any board, commission, agency, authority, or other governing body of any governmental entity and no member of the board of directors of a nonprofit corporation that holds a valid federal income tax exemption issued by the Internal Revenue Service shall be held personally liable for damages resulting from:
      (a) any negligent act or omission of an employee of the nonprofit corporation or governmental entity; or
      (b) any negligent act or omission of another director of member of the governing body of the governmental entity.
Also enclosed for your information is a copy of Opinion No. 86-9
which was issued to James McLarty on January 22, 1986, which held that municipalities would not be subject to tort liability for the operation of an airport under Ark. Stat. Ann. 12-2901 (Repl. 1979).
Hence, it is the opinion of this Office that under Act 970 of 1987 members of municipal airport commissions would not be subject to civil liability in connection with the operation of the municipal airport under their jurisdiction.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.